Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on August 18, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 10, and 19 are now amended.
Claims 1–5, 7, 8, 10, 12, 13, and 16–20 are pending in the application. 
RESPONSE TO ARGUMENTS
Responsive to the amendment addressing the rejection of claims 10, 12, 13, 16, 19, and 20 under 35 U.S.C. § 112(a) and § 112(b), the rejection is hereby withdrawn.
All previous prior art-based grounds of rejection are hereby withdrawn, responsive to the amendment further describing the claimed temporal relationship in a way not explicitly anticipated by White or Cox. In their place, the Office raises a new ground of rejection under 35 U.S.C. § 103. Carmi is now cited for its teaching of nearly all of the claimed elements, including the limitations introduced by the present amendment and argued as allowable over the prior art in the Response. (See Response 9–11). 
Apart from a single statement that “Carmi does nothing to cure the deficiencies of White and Cox,” the Applicant does not address the merits of Carmi’s teachings, relative to the claimed invention. Accordingly, the Examiner’s response to this statement is to present the new ground of rejection based mostly on Carmi in this Office Action.
Accordingly, since all of the claims stand rejected, the Applicant’s request for a notice of allowance (Response 12) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 1 and 19 for having the following informalities:
Claim 1 is missing a coordinating conjunction (“and”) between the “dissects” step and the “recreates” step.
In claims 1 and 19, the count of the phrase “temporally overlay” is incorrect. The audit visualization framework is singular; therefore, the verb “overlay” must be written in its singular form, “overlays.”
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–5, 7, 8, 10, 12, 13, and 16–20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 1–5, 7, and 8
Claim 1 is indefinite for three reasons.
First, the claim requires the auditing device to generate a video based on only “one of a plurality of templates,” yet also based on more than one of the plurality of templates. The requirement for using more than one template appears in the amended part of the claim, which ensures that the templates have a temporal relationship that is based on the audit data for the target application “indicating a transition between a first one of the captured static images and a second one of the captured static images.” Recall that the templates are the captured static images, per line 13 of the claim.
Second, the antecedent basis for “wherein the temporal relationship is determined based on the timestamp and the action type” is unclear, because the initial act of “determining the temporal relationship” is never claimed. Thus, the phrase “wherein the temporal relationship is determined based on . . .” is an attempt to further limit something that never happens (or at least something that the claimed system never does). When a claim limitation “refers back” to something, and it is “unclear as to what element the limitation [i]s making reference,” the claim is indefinite. MPEP § 2173.05(e).
Third, the existing limitation on lines 14–15 requiring the templates themselves to “have” a temporal relationship with each other conflicts with the newly amended portion of the claim requiring the temporal relationship to be “based on the timestamp and the action type” from the audit data of a particular instance of operation of the target application. But templates cannot have a temporal relationship with each other based on the audit data of a particular recorded instance of the target application, because the same templates are reused for every audit trail performed by the system. We know this because the claim requires that the templates (or at least one template) be capable of representing static elements “that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information.” Such a template cannot have a timestamp-based relationship with another such template, because every set of audit data will necessarily have different timestamps corresponding to the templates. In other words, every subsequent time someone executes the target application, the audit data for that round of execution necessarily has timestamps for each user interface that are later and differently-timed than previous rounds.
To put it in simpler terms, the claim has it backwards: templates do not have a temporal relationship with each other based on the audit data, rather, the audit data for each audit describes its own temporal relationship between the user interfaces generated by the target application during that audit, and those user interfaces happen to correspond to respective templates (or their captured static images) in the plurality of templates.
The following amendment is recommended to resolve the issue.
an auditing device coupled to the memory and the computing device, the auditing device operable to:
determine a temporal relationship between the plurality of user interfaces generated by the target application based on the timestamps and the action types indicating a transition between at least a first and second user interface of the plurality of user interfaces,
generate a video file of the operation of the target application based on the temporal relationship and 
	execute an audit visualization framework that: 
	dissects each of the user interfaces into static and dynamic elements, wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the static elements are representable by at least one of the plurality of templates and the dynamic elements are variable elements in the user interface associated with the user inputs received from the input device, and 
	recreates the dynamic elements and temporally overlays content of the dynamic elements on specified (X, Y) coordinates of the captured static images of the plurality of templates according to the timestamps included in the audit data to recreate a state or appearance of any of the user interfaces and interaction by the user with any of the user interfaces at any given instant of time in the past[[,]]

Claims 2–5, 7, and 8 depend from claim 1, and therefore incorporate claim 1’s indefinite limitations by reference. 
Claims 10, 12, 13, and 16–18
Claim 10 is indefinite for two reasons.
First, the antecedent basis for “wherein the temporal relationship is determined based on the timestamp and the action type” is unclear, because the initial act of “determining the temporal relationship” is never claimed. Thus, the phrase “wherein the temporal relationship is determined based on . . .” is an attempt to further limit something that never happens (or at least something that the claimed system never does). When a claim limitation “refers back” to something, and it is “unclear as to what element the limitation [i]s making reference,” the claim is indefinite. MPEP § 2173.05(e).
Second, the existing limitation on lines 9–11 requiring the templates themselves to “have” a temporal relationship with each other conflicts with the newly amended portion of the claim requiring the temporal relationship to be “based on the timestamp and the action type” from the audit data of a particular instance of operation of the target application. But templates cannot have a temporal relationship with each other based on the audit data of a particular recorded instance of the target application, because the same templates are reused for every audit trail performed by the system. We know this because the claim requires that the templates (or at least one template) be capable of representing static elements “that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information.” Such a template cannot have a timestamp-based relationship with another such template, because every set of audit data will necessarily have different timestamps corresponding to the templates. In other words, every subsequent time someone executes the target application, the audit data for that round of execution necessarily has timestamps for each user interface that are later and differently-timed than previous rounds.
To put it in simpler terms, the claim has it backwards: templates do not have a temporal relationship with each other based on the audit data, rather, the audit data for each audit describes its own temporal relationship between the user interfaces generated by the target application during that audit, and those user interfaces happen to correspond to respective templates (or their captured static images) in the plurality of templates.
Claims 12, 13, and 16–18 depend from claim 10, and therefore incorporate the claim’s indefinite limitations by reference.
Claims 19 and 20
Claim 19 is indefinite for three reasons.
First, the claim requires the auditing device to generate a video based on only “one of a plurality of templates,” yet also based on more than one of the plurality of templates. The requirement for using more than one template appears in the amended part of the claim, which ensures that the templates have a temporal relationship that is based on the audit data for the target application “indicating a transition between a first one of the captured static images and a second one of the captured static images.” Recall that the templates are the captured static images.
Second, the antecedent basis for “wherein the temporal relationship is determined based on the timestamp and the action type” is unclear, because the initial act of “determining the temporal relationship” is never claimed. Thus, the phrase “wherein the temporal relationship is determined based on . . .” is an attempt to further limit something that never happens (or at least something that the claimed system never does). When a claim limitation “refers back” to something, and it is “unclear as to what element the limitation [i]s making reference,” the claim is indefinite. MPEP § 2173.05(e).
Third, the existing limitation requiring the templates themselves to “have” a temporal relationship with each other conflicts with the newly amended portion of the claim requiring the temporal relationship to be “based on the timestamp and the action type” from the audit data of a particular instance of operation of the target application. But templates cannot have a temporal relationship with each other based on the audit data of a particular recorded instance of the target application, because the same templates are reused for every audit trail performed by the system. We know this because the claim requires that the templates (or at least one template) be capable of representing static elements “that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information.” Such a template cannot have a timestamp-based relationship with another such template, because every set of audit data will necessarily have different timestamps corresponding to the templates. In other words, every subsequent time someone executes the target application, the audit data for that round of execution necessarily has timestamps for each user interface that are later and differently-timed than previous rounds.
To put it in simpler terms, the claim has it backwards: templates do not have a temporal relationship with each other based on the audit data, rather, the audit data for each audit describes its own temporal relationship between the user interfaces generated by the target application during that audit, and those user interfaces happen to correspond to respective templates (or their captured static images) in the plurality of templates.
Claim 20 depends from claim 19, and is therefore indefinite because it incorporates the indefinite limitations of claim 19 by reference.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–5, 7, 8, 10, 12, 13, and 16–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0075371 (hereafter “Carmi”) in view of U.S. Patent Application Publication No. 2013/0132833 (hereafter “White”).
Claim 1
Carmi teaches:
A system to generate an audit trail based on operation of a target application, the system comprising: 
“Reference is now made to FIG. 3 which shows a high level schematic block diagram of a system according to embodiments of the invention.” Carmi ¶ 60.
a computing device operable to execute the target application, the computing device including an input device and a display, wherein the target application generates a plurality of user interfaces on the display 
“Application 310 may be any application that provides, produces, presents or displays screens 315. For example, screens 315 may be rendered on a display screen of a computing device.” Carmi ¶ 62. The foregoing computing device that renders screens 315 on its display screen may drive the application 310 responsive to user input directed to the application 310. See Carmi ¶¶ 63 and 134.
and audit data in response to user inputs received from the input device, the audit data including timestamps
In addition to the screens 315, application 310 further produces “event” information associated with the user inputs. Carmi ¶¶ 60–61. “For example, mouse clicks or mouse hovering over a GUI object may be detected and/or captured by CU 320. Other events captured by CU 320 may be a keyboard being pressed, a touch-screen being interacted with, or an interaction of an application (not shown) with application 310.” Carmi ¶ 61. Furthermore, “a date and time . . . related to [the] execution of [the] application may be recorded” while recording a session with the application. Carmi ¶ 96. 
a memory coupled to the computing device to store a plurality of templates and the audit data generated by the target application; 
As shown in FIG. 3, a storage 340 is in communication with application 310 (which, again, is separately executed) via a series of components 320–325. Carmi ¶ 60. Storage 340 stores “models” of the application (the claimed templates) and session data pertaining to a user’s particular session of interacting with the application (the claimed audit data). Carmi ¶ 60. 
Each of Carmi’s models contains a “plurality of templates” within the meaning of the claimed invention, because “[a] model may include screenshots of screens produced by an application.” Carmi ¶ 18. As will be discussed where it is claimed below, the screenshots in Carmi’s models are true “templates” within the claimed meaning of that word, as they too distinguish static elements of the user interface from dynamic elements that may have different contents from session to session. See, e.g., Carmi ¶ 72 (explaining the model stores the fields in a user interface form as empty so that it can record the difference between the empty field and the input in a recorded session).
Likewise, Carmi’s sessions (or at least some of the data therein) includes the claimed audit data, because the sessions record information about the user interacting with elements of the user interface in order to transition across the different screens of the user interface. See Carmi ¶ 22.
an auditing device coupled to the memory and the computing device, 
Carmi’s system further includes a model and session management unit (MSMU) 325 coupled to storage 340, and to application 310 via capturing unit 320. Carmi ¶ 81.
the auditing device operable to: generate a video file of the operation of the target application based on one of a plurality of templates, each of the templates being captured static images corresponding to one of the user interfaces 
“Embodiments of the invention may record a session. Recording a session may be done by referencing data included in a model,” Carmi ¶ 86, and more specifically, by referencing the screenshots, metadata, and/or transition information in the model. Carmi ¶ 87. 
Carmi’s recorded sessions are “video files” because the Applicant, acting as its own lexicographer, redefined the term “video file” to have a definition that matches Carmi’s recorded session: “As used herein, the term ‘video file’ does not include second-by-second screen capture of all the content displayed on the electronic display, as a conventional video, e.g., recording at 30 frames per second, would produce. Rather, . . . [a]ll of the actions (e.g., user inputs) and content (e.g., text and graphics) during the user's interaction with the target application 110 are captured and capable of being played back at a later time in the precise sequence and time as the original interactions, just as if the original interactions were being manually carried out by the user, without any loss of information.” (Spec. ¶ 59). 
Much like the Applicant’s special definition for “video file,” rather than including a second-by-second screen capture, Carmi’s recorded sessions simply capture all of the user’s interactions, the transitions that the user’s interactions cause, and references to the modeled version of the application, see Carmi ¶¶ 86–87, and then that data “may be used in order to display or graphically reproduce the session.” Carmi ¶ 84.
and [each of the templates] having a temporal relationship with another one of the captured static images, and the audit data generated from a user input received from the input device, the user input associated with one of the user interfaces; 
“For example, model 330 may include information describing, or related to, screens and transitions shown in FIG. 1. In such exemplary case, in order to record a session (e.g., as shown by session 355) that includes screens 110, 115 and 125 (according to transitions 150 and 170), session 355 may include references to information representing screens 110, 115 and 125 and flows 150 and 170 in model 330.” Carmi ¶ 88. Again, in addition to the flows 150–170, the recorded session records the date, time, and duration of the screens presented. Carmi ¶ 96.
and execute an audit visualization framework that: dissects each of the user interfaces into static and dynamic elements, wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the static elements are representable by at least one of the plurality of templates and the dynamic elements are variable elements in the user interface associated with the user inputs received from the input device, 
For each screen produced by the application during the session, MSMU 325 executes instructions that cause it to distinguish portions of the current screen that are different from the model’s corresponding screenshot of that screen from portions of the current screen that are unchanged from the model’s screenshot of the screen. Carmi ¶ 90. The claimed static elements corresponds to those unchanged elements in Carmi, while the claimed dynamic elements are those that differ. 
To help illustrate why Carmi discloses this limitation, consider how MSMU 325 handles screen 110 in FIGS. 1 and 2. “For example, in a recorded session, MSMU 325 may determine that the user name entered in text input box 180 is different from the user name recorded in the model. MSMU 325 may determine a difference to be the user name in the session and may further record a reference to screen 110 (e.g., a reference to 210) in model 330 and information representing the difference between the captured screenshot and a screenshot in model 330.” Carmi ¶ 91.
Unlike the user name information in text input box 180 that changes from session to session (the claimed dynamic elements), other parts of screen 110 (e.g., button 181) are unchanged (the claimed static elements) regardless of which user is logging in, or when, and as such, MSMU 325 simply records a reference to the model 330’s representation of screen 110 as the rest of the record.
recreates the dynamic elements and temporally overlay content of the dynamic elements on specified (X, Y) coordinates of the captured static images of the plurality of templates according to 
“In order to reproduce the session based on the recording, the original screenshot may be obtained from model 330 and the difference may then be applied. For example, a screenshot of screen 110 may be obtained from model 330 and the user name in text input box 180 may be changed based on information in the recorded session.” Carmi ¶ 91.
With respect to the “specified (X, Y) coordinates of the captured static images,” Carmi likewise teaches that each screen in the model is associated with control information that describes, among other things, the “location or coordinates” of the elements (e.g., a button) with respect to the underlying panel in the viewport. Carmi ¶¶ 34, 49, and 51–53. Although Carmi does not literally use the word “(X, Y)” to describe the location coordinates, FIGS. 1 and 2 clearly illustrate that the screens of the applications Carmi models are two-dimensional, having both a width and a height.
With respect to using the timestamps as a way to replicate “any given instant of time in the past” (i.e., ensuring that the speed of the recorded session is faithful to the actual session), Carmi at least teaches that it records the “time required for a transition from a first to a second screen (e.g., as affected by available processing power),” Carmi ¶ 97, though Carmi does not explicitly say that it uses this amount of time to replay the recorded session at the same speed at which it was captured.
wherein the temporal relationship is determined based on the timestamp and the action type indicating a transition between a first one of the captured static images and a second one of the captured static images.
“[I]n order to record a session (e.g., as shown by session 355) that includes screens 110, 115 and 125 (according to transitions 150 and 170), session 355 may include references to information representing screens 110, 115 and 125 and flows 150 and 170 in model 330.” Carmi ¶ 88. 
Regarding the claimed action type, the model’s record of the transitions 150 and 170 includes transition information, see Carmi ¶ 30, which, among other things, describes the “event that caused the transition,” e.g., that there was “a click on button 181 (‘OK’) in screen 110 that may cause application to replace screen 110 with screen 115.” Carmi ¶ 36.
Regarding the claimed timestamp, recall that in addition to the transitions 150–170, the recorded session records the date, time, and duration of the screens presented. Carmi ¶ 96.
Nevertheless, and as mentioned above, Carmi does not explicitly say that it uses this amount of time to replay the recorded session at the same speed at which it was captured.
White, however, teaches:
A system to generate an audit trail based on operation of a target application, the system comprising: 
“FIG. 1 illustrates an exemplary networked operating environment in which embodiments of the present invention may be implemented.” White ¶ 24. Accordingly, reference will be made to FIG. 1. Reference may also be made to FIGS. 2–4 because they describe each of the components of FIG. 1 in greater detail, see White ¶¶ 17–19, and also to FIGS. 5 and 7, which illustrates a processes performed by the aforementioned system of components.
a computing device operable to execute the target application, 
“In an embodiment of the invention, the user requests the webpage 24 using a web browser application, executing on a user computer 10, such as web browser module 114 on computer 10.” White ¶ 58. In this rejection, it should be understood that the claimed target application corresponds to webpage 24 of White’s disclosure. 
the computing device including an input device and a display, 
“Computer 10 may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
wherein the target application generates a plurality of user interfaces on the display and audit data in response to user inputs received from the input device, 
“In the next processing operation 518 of FIG. 5, the web browser captures, processes and stores user interaction data during browsing of a webpage 24. Processing operation 518 may be implemented using web browser module 114 on user computer 10, which may execute instructions in tracking script 34 to capture, process and store various types of user interaction data, such as the exemplary types of user interaction data described above, generated while the user browses and interacts with webpage 24.” White ¶ 70.
the audit data including timestamps and action types associated with the user inputs received from the input device;
With respect to the action types, White teaches that the “[e]xemplary user interaction data which may be captured, processed and transmitted according to the instructions in tracking script 34 may include, but are not limited to: a user's movements and selections (such as mouse-clicks) of a pointing device such as a mouse or touchpad, scrolling, touch events (such as user touch points on the screen), orientation showing how the device is being held (e.g., using an accelerometer), pinch-to-zoom and other zooming features (capture viewport attributes, document size, changes to visible region), [and] entry of text in or selection of menus, buttons, checkboxes, password fields,” as a few examples. White ¶ 67.
With respect to the timestamps, White further teaches that the user interaction data contains sufficient information to calculate “user time spent on a form on webpage 24” and “the cumulative amount of time a user’s mouse spent on various parts of webpage 24.” White ¶ 97. “This may further include tracking which portions of the webpage were visible to a user at what times.” White ¶ 97.
a memory coupled to the computing device to store a plurality of templates 
For each webpage 24 measured by White’s system, tracking server 30 stores a “DOM” (document object model) of that webpage, allowing the tracking server 30 to recreate an interactive visualization of its respective webpage 24. See White ¶¶ 72, 91, and 133.
and the audit data generated by the target application; 
“Tracking storage repository 32 may also store one or more tracking records 36 including such interaction data, which may be received from or transmitted to one or more computers connected to tracking server 30 through network 50, such as a user computer 10 or an analysis computer 40, for example.” White ¶ 28.
and an auditing device coupled to the memory and the computing device, 
White explicitly discloses two devices, and either one is independently capable of anticipating this claim element. For the sake of completeness, both will be discussed.
The first auditing device is the tracking server 30 itself, which FIG. 1 shows coupled to both the user computer 10 and the tracking storage repository 32. As will be explained below, tracking server 30 is operable to generate a video file in the manner that the Applicant claims.
Alternatively, another auditing device is the analysis computer 40, which again, FIG. 1 illustrates as being coupled to both the user computer 10 and the tracking storage repository 32 (at least transitively via tracking server 30). Analysis computer 40 is also “operable to” generate a video file in the manner claimed because the analysis computer 40 directs the tracking server 30 to generate the video file in the manner that the Applicant claims (again, please read below for a complete mapping). That is, even if White discloses tracking server 30 does all of the work, White’s “operation” of analysis computer 40 does cause a video file to be generated in the manner claimed. See White ¶ 118.
the auditing device operable to: generate a video file of the operation of the target application based on one of a plurality of templates, 
“If tracking record 36 remains as a set of interaction data when the playback request is made, that data may be replayed and converted to a suitable multimedia file format at replay server 30, and then provided to analysis computer 40 after conversion.” White ¶ 120. Specifically, to convert the tracking record 36 into a video, the computer runs a “movie maker application” that is configured to “replay tracking record 36 in an embedded browser hosted by replay server 30 as described below in steps 712–722.” White ¶ 121.
execute an audit visualization framework that dissects each of the user interfaces into static and dynamic elements, 
White’s environment includes functionality that discerns static elements of webpage 24 from dynamic content. White ¶ 90.
wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the dynamic elements are variable elements in the user interface 
White defines dynamic elements as those which “may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have change.” White ¶ 90. White further discloses that its dynamic elements are to be contrasted with “static elements of webpage 24 such as static images.” White ¶ 90.
associated with the user inputs received from the input device, 
White’s dynamic elements are explicitly “associated with” user inputs received from the input device during the operation in paragraph 94, whereby White explicitly stores user interaction data together with the dynamic content of webpage 24 in the same tracking record 36. White ¶ 94.
the audit visualization framework being configured to recreate the dynamic elements and temporally overlay content of the dynamic elements on . . . the plurality of templates according to the timestamps included in the audit data to recreate a state or appearance of any of the user interfaces and interaction by the user with any of the user interfaces at any given instant of time in the past.
When it is time to replay the user interactions, the environment executes operation 720, which “may recreate an interaction visualization from the interaction data,” including “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132. 
Regarding the limitation describing the “dynamic elements,” recall that the “interaction data” used by the environment to recreate the visualization includes “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content.” White ¶ 90.
Regarding the timestamps limitation, White explicitly discloses “calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24,” White ¶ 97, as part of the user interaction data that White utilizes for “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Carmi’s session recording system with White’s technique of utilizing the timestamps of events recorded by the session to recreate a state or appearance of any of the user inter-faces and interaction by the user with any of the user interfaces at any given instant of time in the past. There would have been a reasonable expectation of success in the combination, and the skilled artisan would have been motivated to use White’s technique, because White explicitly tells the skilled artisan that “[i]t is [] desirable to provide systems and methods that provide remote tracking and replay of user interaction that allow more reliable tracking of complex dynamic web pages.” White ¶ 5. White’s remote tracking system is “more reliable” in the sense that its replay is more faithful to the timing of the original interaction. 
Additional evidence of a motivation and reason to combine the references is found in paragraph 3, where White explains the advantage of or need for knowing “which parts of a webpage a user interacts with the most easily, or how a user navigates from one element of a webpage to another, for example.” White ¶ 3. White’s technique of recording and replaying the amount of time it takes a user to interact with the user interface achieves this goal, by showing those reviewing the recording which parts of the webpage are easier for the user to navigate than others.
Claim 2
Carmi and White teach the system of claim 1, further comprising 
a display coupled to the auditing device for playing the generated video file of the operation of the target application.
“PIU 345 may display transitions as shown by arrows 150, 155, 160. For example, following a rendering of one of screenshots 250 of screen 110, PIU 345 (or management unit 325) may examine transition information 251 and/or metadata 252 and identify a transition to screen 115, as shown by 270. Accordingly, based on at least transition information 251, at least one of screenshots 260 may be displayed subsequent to a display of the one of screenshots 250.” Carmi ¶ 83.
Claim 3
Carmi and White teach the system of claim 1, further comprising 
a database with reference data generated by the computing device in the execution of the target application, 
As shown in FIG. 3, a storage 340 is in communication with application 310 (which, again, is separately executed) via a series of components 320–325. Carmi ¶ 60. Storage 340 stores both “models” of the application (the claimed templates) and session data (e.g., sessions 360–355) pertaining to a user’s particular session of interacting with the application (the claimed audit data). Carmi ¶ 60. “It will be understood that a recorded session may include references to an existing model as described herein as well as any other information. For example, screens and transitions in a model may be referenced in a recorded session and, possibly other screens or transitions (e.g., ones not included in a model) may be included in the session, e.g., as described herein with respect to a model.” Carmi ¶ 91.
wherein the reference data is incorporated in the generated video file.
“Preferably, a session may be recorded by referencing a model or a number of models. For example, a session recorded as shown by session 355 in FIG. 3 may include references to model 330.” Carmi ¶ 87.
Claim 4
Carmi and White teach the system of claim 1, further comprising 
a network coupled to the computing device, memory and auditing device.
The components of Carmi’s FIG. 3 system may be implemented as one or more of the computing device 400 shown in FIG. 4. Carmi ¶ 130. Such a device may be connected to a network. See Carmi ¶¶ 132 and 134.
Claim 5 
Carmi and White teach the system of claim 1, 
wherein the audit data is extracted from the target application and converted for storage in the memory by one of JDBC, ODBC, Web services or API.
“[A]n application modeled or monitored as described herein may be executed inside a hosting application (e.g., a browser engine) in which case related input and output may be obtained using an API of the hosting application (e.g., the browser).” Carmi ¶ 63.
Claim 7
Carmi and White teach the system of claim 1, 
wherein the input device is a mouse, and wherein the video file includes inputs that track mouse movement on the one of the user interfaces.
“As described herein, CU 320 may capture or otherwise obtain any relevant information and provide obtained information to MSMU 325. CU 320 may capture any event related to screens 315 and provide related information to MSMU 325. For example, mouse clicks or mouse hovering over a GUI object may be detected and/or captured by CU 320.” Carmi ¶ 61. In some instances, the mouse may produce additional events to describe its movement (e.g., “coordinate sets”). Carmi ¶ 57; see also White ¶ 38 (providing an overlapping teaching for tracking and recording mouse movements under the same circumstances).
Claim 8 
Carmi and White teach the system of claim 1, 
wherein the video file includes frames that each include one of the templates showing an interface of the target application and a dynamic element derived from the audit data.
Carmi’s recorded sessions capture all of the user’s interactions, the transitions that the user’s interactions cause, and references to the screenshots of each screen (the claimed frames) in the modeled version of the application, see Carmi ¶¶ 86–87, which “may be used in order to display or graphically reproduce the session.” Carmi ¶ 84.
With respect to the claimed dynamic element, Carmi’s session further records the differences or changes from the model that are detected during the session. “For example, in a recorded session, MSMU 325 may determine that the user name entered in text input box 180 is different from the user name recorded in the model. MSMU 325 may determine a difference to be the user name in the session and may further record a reference to screen 110 (e.g., a reference to 210) in model 330 and information representing the difference between the captured screenshot and a screenshot in model 330.” Carmi ¶ 91.
Furthermore, White’s disclosure fully overlaps the additional limitations of claim 8, as White similarly teaches:
the video file includes frames that each include one of the templates showing an interface of the target application 
“Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121.
and a dynamic element derived from the audit data.
“According to an additional embodiment, user interactions with dynamic elements, which may be included in webpage 24, such as interactions with rich AJAX (involving DHTML and JavaScript) elements, Adobe Flash™ elements, or other dynamic elements which may be part of webpage 24 may also be captured as user interaction data.” White ¶ 68.
As another example, “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content may be transmitted to tracking server 30, while static elements of webpage 24 such as static images or other static content are not transmitted to tracking server 30, in order to reduce the amount of information required to be transferred by dynamic script request. Such information may be obtained by the proxy routines or applications further described herein.” White ¶ 90.
Claim 10
Carmi teaches:
A method of providing a visual audit trail of operating a target application, the method comprising: 
“Reference is now made to FIG. 3 which shows a high level schematic block diagram of a system according to embodiments of the invention.” Carmi ¶ 60. As will be shown below, the system performs the portions of the claimed method described below as part of its ordinary course of operation, and therefore, the system teaches the steps of the method for which it is cited. See MPEP § 2112.02.
executing the target application from a computing device, 
“Application 310 may be any application that provides, produces, presents or displays screens 315. For example, screens 315 may be rendered on a display screen of a computing device.” Carmi ¶ 62. The foregoing computing device that renders screens 315 on its display screen may drive the application 310 responsive to user input directed to the application 310. See Carmi ¶¶ 63 and 134.
the target application generating audit data associated with the actions of a user operating the target application, the audit data including timestamps and action types associated with each of the actions of the user operating the target application using an input device; 
In addition to the screens 315, application 310 further produces “event” information associated with the user inputs. Carmi ¶¶ 60–61. “For example, mouse clicks or mouse hovering over a GUI object may be detected and/or captured by CU 320. Other events captured by CU 320 may be a keyboard being pressed, a touch-screen being interacted with, or an interaction of an application (not shown) with application 310.” Carmi ¶ 61. Furthermore, “a date and time . . . related to [the] execution of [the] application may be recorded” while recording a session with the application. Carmi ¶ 96. 
storing the audit data in a database on a storage device; 
As shown in FIG. 3, a storage 340 is in communication with application 310 (which, again, is separately executed) via a series of components 320–325. Carmi ¶ 60. Carmi’s sessions (or at least some of the data therein) includes the claimed audit data, because the sessions record information about the user interacting with elements of the user interface in order to transition across the different screens of the user interface. See Carmi ¶ 22.
accessing a template associated with a user interface generated by the target application by navigating a decision tree of the target application, 
“Embodiments of the invention may record a session. Recording a session may be done by referencing data included in a model.” Carmi ¶ 86. However, before explaining why Carmi navigates a decision tree when referencing the data in the model, it will be helpful to understand why Carmi’s model includes both the claimed decision tree of the target application and the claimed templates.
As shown in FIG. 1, much like the claimed decision tree, an application may be described as a sequence of screens, where the application branches to one screen or another depending on the outcome of a decision at each screen. Carmi ¶ 24. For example, arrow 150 shows a transition from screen 110 to screen 115, while arrows 155 and 170 show that “a first flow or transition may include a transition from screen 115 to screen 120 (or a replacement of screen 115 by screen 120) and a second flow may include a transition from screen 115 to screen 125.” Carmi ¶ 24. Referring to FIG. 2, Carmi models this application by storing, for each screen of the application it is modeling, a record 210 (or 215) comprising a screenshot 250 of the screen (the claimed template) and a list of all the possible transitions that can be made to navigate to a subsequent screen in the tree. Carmi ¶ 30.
Accordingly, “recording a session may include capturing, receiving or otherwise obtaining a set of screenshots and events related to a session, comparing, matching or otherwise relating a received or captured screenshot or event with a screenshot or event included or represented in a model.” Carmi ¶ 89. “For example, when generated, model 330 may be related to an application that produces the screens shown in FIG. 1 and may include representations of the screens and transitions shown in FIG. 1 and related events (e.g., clicks on buttons) as described herein. When subsequently recording a session involving the application, CU 320 may capture a screenshots of screens produced by the application (and related events) and MSMU 325 may examine captured data based on model 330.” Carmi ¶ 91.
Carmi’s system thus accesses templates of the user interface being recorded (by retrieving screenshots from the model), and does so responsive to a user hopping from node to node of a decision tree each time he or she fires an input event that causes the user interface to transition from one screen to another depending on the input event.
the template being a captured static image 
As mentioned above, the claimed templates correspond to the model’s screenshots of each respective user interface screen. See Carmi ¶ 30.
having a temporal relationship with a second captured static image different from the captured static image, and the temporal relationship determined based on the timestamps and the action types indicating a transition between the captured static image and the second captured static image; 
In addition to the screenshots, each screen in the model includes “transition information” that describes its relationship to other screens in the model: “For example, transition information 251 (possibly referencing metadata 252) may include information related to a transition from screen 110 to screen 115. For example, transition information 251 may include a reference to 215 or any object included in 215.” Carmi ¶ 30.
the navigating being based on the temporal relationship, 
The broadest reasonable interpretation of “the navigating being based on the temporal relationship” is that the navigating may be based on any part of the temporal relationship to meet this claim element, rather than each and every detail of the temporal relationship. For example, a method that navigates a decision tree based only on the “action type” aspect of the temporal relationship, without further analyzing the timestamps, would fall within the scope of this limitation. This interpretation is reasonable because the Written Description never discloses using the timestamps to navigate a decision tree. For example, in the method of FIG. 3, the Applicant only discloses navigating the decision tree based on user activity. (Spec. ¶¶ 45–48). The only mention of timestamps is where the timestamps are recorded after navigating. (See Spec ¶¶ 47 and 54–55). 
For its part, Carmi likewise teaches that the navigation from screen to screen is based on the different possible actions that may be performed at each screen. For example, the decision at screen 115 of whether to follow transition 155 to screen 120, or instead follow transition 170 to screen 125 is dependent upon whether the user clicks on button 184 to reach screen 120, or clicks on button 185 to transition to screen 125, instead. Carmi ¶ 24.
dissecting the user interface into static and dynamic elements, wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the static elements are representable by the template and the dynamic elements are variable elements in the user interface associated with the actions of the user operating the target application; 
For each screen produced by the application during the session, MSMU 325 executes instructions that cause it to distinguish portions of the current screen that are different from the model’s corresponding screenshot of that screen from portions of the current screen that are unchanged from the model’s screenshot of the screen. Carmi ¶ 90. The claimed static elements corresponds to those unchanged elements in Carmi, while the claimed dynamic elements are those that differ. 
To help illustrate why Carmi discloses this limitation, consider how MSMU 325 handles screen 110 in FIGS. 1 and 2. “For example, in a recorded session, MSMU 325 may determine that the user name entered in text input box 180 is different from the user name recorded in the model. MSMU 325 may determine a difference to be the user name in the session and may further record a reference to screen 110 (e.g., a reference to 210) in model 330 and information representing the difference between the captured screenshot and a screenshot in model 330.” Carmi ¶ 91.
Unlike the user name information in text input box 180 that changes from session to session (the claimed dynamic elements), other parts of screen 110 (e.g., button 181) are unchanged (the claimed static elements) regardless of which user is logging in, or when, and as such, MSMU 325 simply records a reference to the model 330’s representation of screen 110 as the rest of the record.
and generating an audit video file from the template and the audit data, the audit video indicative of the actions of the user operating the target application, 
Much like the Applicant’s special definition for “video file,” (see Spec. ¶ 59) Carmi’s recorded sessions simply capture all of the user’s interactions, the transitions that the user’s interactions cause, and references to the modeled version of the application, see Carmi ¶¶ 86–87, and then that data “may be used in order to display or graphically reproduce the session,” Carmi ¶ 84, rather than storing a second-by-second screen capture.
wherein the generating includes recreating the dynamic elements and temporally overlaying content of the dynamic elements on specified (X, Y) coordinates of the captured static image according to 
“In order to reproduce the session based on the recording, the original screenshot may be obtained from model 330 and the difference may then be applied. For example, a screenshot of screen 110 may be obtained from model 330 and the user name in text input box 180 may be changed based on information in the recorded session.” Carmi ¶ 91.
With respect to the “specified (X, Y) coordinates of the captured static images,” Carmi likewise teaches that each screen in the model is associated with control information that describes, among other things, the “location or coordinates” of the elements (e.g., a button) with respect to the underlying panel in the viewport. Carmi ¶¶ 34, 49, and 51–53. Although Carmi does not literally use the word “(X, Y)” to describe the location coordinates, FIGS. 1 and 2 clearly illustrate that the screens of the applications Carmi models are two-dimensional, having both a width and a height.
With respect to using the timestamps as a way to replicate “any given instant of time in the past” (i.e., ensuring that the speed of the recorded session is faithful to the actual session), Carmi at least teaches that it records the “time required for a transition from a first to a second screen (e.g., as affected by available processing power),” Carmi ¶ 97, though Carmi does not explicitly say that it uses this amount of time to replay the recorded session at the same speed at which it was captured.
White, however, teaches a similar method of providing a visual audit trail of operating a target application, see White ¶ 58, the method comprising: 
executing the target application from a computing device, 
“In the first processing operation 510 of FIG. 5, a user requests a webpage 24 from a web server 20. In an embodiment of the invention, the user requests the webpage 24 using a web browser application, executing on a user computer 10, such as web browser module 114 on computer 10, which communicates the request for webpage 24 to the web server 20.” White ¶ 58.
the target application generating audit data associated with the actions of a user operating the target application, 
In operation 518, “the web browser captures, processes and stores user interaction data during browsing of a webpage 24. Processing operation 518 may be implemented using web browser module 114 on user computer 10, which may execute instructions in tracking script 34 to capture, process and store various types of user interaction data, such as the exemplary types of user interaction data described above, generated while the user browses and interacts with webpage 24.” White ¶ 70.
the audit data including timestamps and action types associated with each of the actions of the user operating the target application using an input device; 
With respect to the action types, White teaches that the “[e]xemplary user interaction data which may be captured, processed and transmitted according to the instructions in tracking script 34 may include, but are not limited to: a user's movements and selections (such as mouse-clicks) of a pointing device such as a mouse or touchpad, scrolling, touch events (such as user touch points on the screen), orientation showing how the device is being held (e.g., using an accelerometer), pinch-to-zoom and other zooming features (capture viewport attributes, document size, changes to visible region), [and] entry of text in or selection of menus, buttons, checkboxes, password fields,” as a few examples. White ¶ 67.
With respect to the timestamps, White further teaches that the user interaction data contains sufficient information to calculate “user time spent on a form on webpage 24” and “the cumulative amount of time a user’s mouse spent on various parts of webpage 24.” White ¶ 97. “This may further include tracking which portions of the webpage were visible to a user at what times.” White ¶ 97.
storing the audit data in a database on a storage device; 
“Tracking storage repository 32 may also store one or more tracking records 36 including such interaction data, which may be received from or transmitted to one or more computers connected to tracking server 30 through network 50, such as a user computer 10 or an analysis computer 40, for example.” White ¶ 28.
accessing a template associated with a user interface generated by the target application, 
For each webpage 24 measured by White’s system, tracking server 30 stores a “DOM” (document object model) of that webpage, allowing the tracking server 30 to recreate an interactive visualization of its respective webpage 24. See White ¶¶ 72, 91, and 133. White later accesses this template during steps 712–722, when “the web browser plays back the interaction visualization on webpage 24 recreated from a DOM stored in tracking server 30.” White ¶ 133. “Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121.
dissecting the user interface into static and dynamic elements, 
White’s environment includes functionality that discerns static elements of webpage 24 from dynamic content. White ¶ 90.
wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the static elements are representable by the template and the dynamic elements are variable elements in the user interface associated with the actions of the user operating the target application; 
White defines dynamic elements as those which “may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have change.” White ¶ 90. White further discloses that its dynamic elements are to be contrasted with “static elements of webpage 24 such as static images.” White ¶ 90. White’s dynamic elements are explicitly “associated with” user inputs received from the input device during the operation in paragraph 94, whereby White explicitly stores user interaction data together with the dynamic content of webpage 24 in the same tracking record 36. White ¶ 94.
generating an audit video file from the template and the audit data, the audit video indicative of the actions of the user operating the target application, wherein the generating includes recreating the dynamic elements and temporally overlaying content of the dynamic elements on . . . according to the timestamps included in the audit data to recreate a state or appearance of the user interface and interaction by the user with the user interface at any given instant of time in the past; 
When it is time to replay the user interactions, the environment executes operation 720, which “may recreate an interaction visualization from the interaction data,” including “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132. 
Regarding the limitation describing the “dynamic elements,” recall that the “interaction data” used by the environment to recreate the visualization includes “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content.” White ¶ 90.
Regarding the timestamps limitation, White explicitly discloses “calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24,” White ¶ 97, as part of the user interaction data that White utilizes for “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Carmi’s session recording system with White’s technique of utilizing the timestamps of events recorded by the session to recreate a state or appearance of any of the user inter-faces and interaction by the user with any of the user interfaces at any given instant of time in the past. There would have been a reasonable expectation of success in the combination, and the skilled artisan would have been motivated to use White’s technique, because White explicitly tells the skilled artisan that “[i]t is [] desirable to provide systems and methods that provide remote tracking and replay of user interaction that allow more reliable tracking of complex dynamic web pages.” White ¶ 5. White’s remote tracking system is “more reliable” in the sense that its replay is more faithful to the timing of the original interaction. 
Additional evidence of a motivation and reason to combine the references is found in paragraph 3, where White explains the advantage of or need for knowing “which parts of a webpage a user interacts with the most easily, or how a user navigates from one element of a webpage to another, for example.” White ¶ 3. White’s technique of recording and replaying the amount of time it takes a user to interact with the user interface achieves this goal, by showing those reviewing the recording which parts of the webpage are easier for the user to navigate than others.
Claim 12
Carmi and White teach the method of claim 10, further comprising 
playing the generated video file of the operation of the target application on a display.
“PIU 345 may display transitions as shown by arrows 150, 155, 160. For example, following a rendering of one of screenshots 250 of screen 110, PIU 345 (or management unit 325) may examine transition information 251 and/or metadata 252 and identify a transition to screen 115, as shown by 270. Accordingly, based on at least transition information 251, at least one of screenshots 260 may be displayed subsequent to a display of the one of screenshots 250.” Carmi ¶ 83.
Similarly, in White, the video of the user interaction is “provided to analysis computer 40 after conversion.” White ¶ 120. “Once in such a video format, the interaction is substantially independent of replay server 30 and may be freely transferred to standard computing devices for further playback or analysis.” White ¶ 120.
Claim 13
Carmi and White teach the method of claim 10, 
wherein the audit data is extracted from the target application and converted for storage by one of JDBC, ODBC, Web services or API.
“[A]n application modeled or monitored as described herein may be executed inside a hosting application (e.g., a browser engine) in which case related input and output may be obtained using an API of the hosting application (e.g., the browser).” Carmi ¶ 63.
Similarly, in White, “executable instructions for collaboratively tracking and replaying user interaction with a webpage as described above may be provided or exposed as an Application Programming Interface (API) for integration into existing applications, such as web applications and/or webpages, for example, to provide for the recording, transmission and replay of user interaction data for the purposes of collaboration between two or more users.” White ¶ 116.
Claim 16
Carmi and White teach the method of claim 10, 
wherein input device is a mouse, and wherein the video file includes inputs that track mouse movement on the one of the user interfaces.
“As described herein, CU 320 may capture or otherwise obtain any relevant information and provide obtained information to MSMU 325. CU 320 may capture any event related to screens 315 and provide related information to MSMU 325. For example, mouse clicks or mouse hovering over a GUI object may be detected and/or captured by CU 320.” Carmi ¶ 61. In some instances, the mouse may produce additional events to describe its movement (e.g., “coordinate sets”). Carmi ¶ 57; see also White ¶ 38 (providing an overlapping teaching for tracking and recording mouse movements under the same circumstances).
Similarly, White overlaps Carmi’s teaching of this limitation, by also disclosing:
the input device is a mouse, 
“Computer 10 may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
and wherein the video file includes inputs that track mouse movement on the one of the user interfaces.
“Tracking script module 116 may include instructions for recording interaction data input by a user in the process of interacting with a webpage, such as mouse movements, zooming, touch events, scrolling, clicks and keyboard entries, for example. In an embodiment of the invention, tracking script module 116 may also include instructions for processing such interaction data, and for transmitting processed interaction data to a remote tracking server 30.” White ¶ 38.
Claim 17
Carmi and White teach the method of claim 10, 
wherein the audit video file includes frames that each include one of the templates showing an interface of the target and a dynamic element derived from the audit data.
Carmi’s recorded sessions capture all of the user’s interactions, the transitions that the user’s interactions cause, and references to the screenshots of each screen (the claimed frames) in the modeled version of the application, see Carmi ¶¶ 86–87, which “may be used in order to display or graphically reproduce the session.” Carmi ¶ 84.
With respect to the claimed dynamic element, Carmi’s session further records the differences or changes from the model that are detected during the session. “For example, in a recorded session, MSMU 325 may determine that the user name entered in text input box 180 is different from the user name recorded in the model. MSMU 325 may determine a difference to be the user name in the session and may further record a reference to screen 110 (e.g., a reference to 210) in model 330 and information representing the difference between the captured screenshot and a screenshot in model 330.” Carmi ¶ 91.
Furthermore, White’s disclosure fully overlaps the additional limitations of claim 17, as White similarly teaches:
the video file includes frames that each include one of the templates showing an interface of the target application 
“Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121.
and a dynamic element derived from the audit data.
“According to an additional embodiment, user interactions with dynamic elements, which may be included in webpage 24, such as interactions with rich AJAX (involving DHTML and JavaScript) elements, Adobe Flash™ elements, or other dynamic elements which may be part of webpage 24 may also be captured as user interaction data.” White ¶ 68.
Claim 18
Carmi and White teach the system of claim 1, 
wherein the temporal relationships provide an arrangement of the captured static images based at least in part on an application flow.
“When a new version of [an] application that includes screen 125 is executed, a system may monitor the execution, and may relate the execution to model 330. For example, screenshots and transitions related to an execution of the new version may be captured as described herein and compared, or otherwise examined in relation to, model 330.” Carmi ¶ 66. 
Claim 19
Carmi teaches:
A system to generate an audit trail based on operation of a target application, the system comprising: 
“Reference is now made to FIG. 3 which shows a high level schematic block diagram of a system according to embodiments of the invention.” Carmi ¶ 60.
a computing device operable to execute the target application, the computing device including an input device and a display, wherein the target application generates a plurality of user interfaces on the display 
“Application 310 may be any application that provides, produces, presents or displays screens 315. For example, screens 315 may be rendered on a display screen of a computing device.” Carmi ¶ 62. The foregoing computing device that renders screens 315 on its display screen may drive the application 310 responsive to user input directed to the application 310. See Carmi ¶¶ 63 and 134.
corresponding to a plurality of paths in a decision tree, 
As shown in FIG. 1, much like the claimed decision tree, an application may correspond to a sequence of screens, where the application branches to one screen or another depending on the outcome of a decision at each screen. Carmi ¶ 24. For example, arrow 150 shows a transition from screen 110 to screen 115, while arrows 155 and 170 show that “a first flow or transition may include a transition from screen 115 to screen 120 (or a replacement of screen 115 by screen 120) and a second flow may include a transition from screen 115 to screen 125.” Carmi ¶ 24. Referring to FIG. 2, Carmi models this application by storing, for each screen of the application it is modeling, a record 210 (or 215) comprising a screenshot 250 of the screen (the claimed template) and a list of all the possible transitions that can be made to navigate to a subsequent screen in the tree. Carmi ¶ 30.
including (a) a successful login path and (b) an unsuccessful login path, 
“In another example, by monitoring in real-time screens produced by an application, an embodiment may determine, based on information in a model or recorded session, that an unauthorized user interacts with an application . . . . For example, the list of authorized users may be included in metadata associated with a login screen, accordingly, an attempt to login to an application may be detected and reported.” Carmi ¶ 127. 
It is respectfully submitted that, in addition to using the modeled tree of the application to determine when an unauthorized user interacts with an application (i.e., limitation (b)), Carmi’s use of the list of “authorized” users and ability to capture all “attempts to login” to the application teaches (or at least suggests) that at least one path of the modeled application includes a path where an authorized user attempts to login (i.e., limitation (a)).
and wherein the target application generates audit data in response to user inputs received from the input device, the audit data including timestamps and action types associated with the user inputs received from the input device; 
In addition to the screens 315, application 310 further produces “event” information associated with the user inputs. Carmi ¶¶ 60–61. “For example, mouse clicks or mouse hovering over a GUI object may be detected and/or captured by CU 320. Other events captured by CU 320 may be a keyboard being pressed, a touch-screen being interacted with, or an interaction of an application (not shown) with application 310.” Carmi ¶ 61. Furthermore, “a date and time . . . related to [the] execution of [the] application may be recorded” while recording a session with the application. Carmi ¶ 96. 
a memory coupled to the computing device to store a plurality of templates and the audit data generated by the target application; 
As shown in FIG. 3, a storage 340 is in communication with application 310 (which, again, is separately executed) via a series of components 320–325. Carmi ¶ 60. Storage 340 stores “models” of the application (the claimed templates) and session data pertaining to a user’s particular session of interacting with the application (the claimed audit data). Carmi ¶ 60. 
Each of Carmi’s models contains a “plurality of templates” within the meaning of the claimed invention, because “[a] model may include screenshots of screens produced by an application.” Carmi ¶ 18. As will be discussed where it is claimed below, the screenshots in Carmi’s models are true “templates” within the claimed meaning of that word, as they too distinguish static elements of the user interface from dynamic elements that may have different contents from session to session. See, e.g., Carmi ¶ 72 (explaining the model stores the fields in a user interface form as empty so that it can record the difference between the empty field and the input in a recorded session).
Likewise, Carmi’s sessions (or at least some of the data therein) includes the claimed audit data, because the sessions record information about the user interacting with elements of the user interface in order to transition across the different screens of the user interface. See Carmi ¶ 22.
an auditing device coupled to the memory and the computing device, 
Carmi’s system further includes a model and session management unit (MSMU) 325 coupled to storage 340, and to application 310 via capturing unit 320. Carmi ¶ 81.
the auditing device operable to: generate a video file of the operation of the target application based on one of a plurality of templates, each of the templates being captured static images corresponding to one of the user interfaces 
“Embodiments of the invention may record a session. Recording a session may be done by referencing data included in a model,” Carmi ¶ 86, and more specifically, by referencing the screenshots, metadata, and/or transition information in the model. Carmi ¶ 87. 
Carmi’s recorded sessions are “video files” because the Applicant, acting as its own lexicographer, redefined the term “video file” to have a definition that matches Carmi’s recorded session: “As used herein, the term ‘video file’ does not include second-by-second screen capture of all the content displayed on the electronic display, as a conventional video, e.g., recording at 30 frames per second, would produce. Rather, . . . [a]ll of the actions (e.g., user inputs) and content (e.g., text and graphics) during the user's interaction with the target application 110 are captured and capable of being played back at a later time in the precise sequence and time as the original interactions, just as if the original interactions were being manually carried out by the user, without any loss of information.” (Spec. ¶ 59). 
Much like the Applicant’s special definition for “video file,” rather than including a second-by-second screen capture, Carmi’s recorded sessions simply capture all of the user’s interactions, the transitions that the user’s interactions cause, and references to the modeled version of the application, see Carmi ¶¶ 86–87, and then that data “may be used in order to display or graphically reproduce the session.” Carmi ¶ 84.
and [each of the templates] having a temporal relationship with another one of the captured static images, and the audit data generated from a user input received from the input device, the user input associated with one of the user interfaces; 
“For example, model 330 may include information describing, or related to, screens and transitions shown in FIG. 1. In such exemplary case, in order to record a session (e.g., as shown by session 355) that includes screens 110, 115 and 125 (according to transitions 150 and 170), session 355 may include references to information representing screens 110, 115 and 125 and flows 150 and 170 in model 330.” Carmi ¶ 88. Again, in addition to the flows 150–170, the recorded session records the date, time, and duration of the screens presented. Carmi ¶ 96.
and execute an audit visualization framework that dissects each of the user interfaces into static and dynamic elements, wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, wherein the static elements are representable by at least one of the plurality of templates and the dynamic elements are variable elements in the user interface associated with the user inputs received from the input device, 
For each screen produced by the application during the session, MSMU 325 executes instructions that cause it to distinguish portions of the current screen that are different from the model’s corresponding screenshot of that screen from portions of the current screen that are unchanged from the model’s screenshot of the screen. Carmi ¶ 90. The claimed static elements corresponds to those unchanged elements in Carmi, while the claimed dynamic elements are those that differ. 
To help illustrate why Carmi discloses this limitation, consider how MSMU 325 handles screen 110 in FIGS. 1 and 2. “For example, in a recorded session, MSMU 325 may determine that the user name entered in text input box 180 is different from the user name recorded in the model. MSMU 325 may determine a difference to be the user name in the session and may further record a reference to screen 110 (e.g., a reference to 210) in model 330 and information representing the difference between the captured screenshot and a screenshot in model 330.” Carmi ¶ 91.
Unlike the user name information in text input box 180 that changes from session to session (the claimed dynamic elements), other parts of screen 110 (e.g., button 181) are unchanged (the claimed static elements) regardless of which user is logging in, or when, and as such, MSMU 325 simply records a reference to the model 330’s representation of screen 110 as the rest of the record.
navigates one path, among the successful and unsuccessful login paths in the decision tree, 
“[R]ecording a session may include capturing, receiving or otherwise obtaining a set of screenshots and events related to a session, comparing, matching or otherwise relating a received or captured screenshot or event with a screenshot or event included or represented in a model.” Carmi ¶ 89. “For example, when generated, model 330 may be related to an application that produces the screens shown in FIG. 1 and may include representations of the screens and transitions shown in FIG. 1 and related events (e.g., clicks on buttons) as described herein. When subsequently recording a session involving the application, CU 320 may capture a screenshots of screens produced by the application (and related events) and MSMU 325 may examine captured data based on model 330.” Carmi ¶ 91.
Carmi’s system thus accesses templates of the user interface being recorded (by retrieving screenshots from the model), and does so responsive to a user hopping from node to node of a decision tree each time he or she fires an input event that causes the user interface to transition from one screen to another depending on the input event.
based on the temporal relationship between two of the captured static images, the temporal relationship determined based on the action types and the timestamps, 
The broadest reasonable interpretation of the navigating being “based on the temporal relationship” is that the navigating may be based on any part of the temporal relationship to meet this claim element, rather than each and every detail of the temporal relationship. For example, a method that navigates a decision tree based only on the “action type” aspect of the temporal relationship, without further analyzing the timestamps, would fall within the scope of this limitation. This interpretation is reasonable because the Written Description never discloses using the timestamps to navigate a decision tree. For example, in the method of FIG. 3, the Applicant only discloses navigating the decision tree based on user activity. (Spec. ¶¶ 45–48). The only mention of timestamps is where the timestamps are recorded after navigating. (See Spec ¶¶ 47 and 54–55). 
For its part, Carmi likewise teaches that the navigation from screen to screen is based on the different possible actions that may be performed at each screen. For example, the decision at screen 115 of whether to follow transition 155 to screen 120, or instead follow transition 170 to screen 125 is dependent upon whether the user clicks on button 184 to reach screen 120, or clicks on button 185 to transition to screen 125, instead. Carmi ¶ 24.
To be sure, claim 19 does still require the temporal relationship itself to involve both the action types and the timestamps. To that end, Carmi teaches that, in addition to the screenshot references, the recorded sessions store both “events and other information related to an interaction with the application.” The events correspond to the claimed action types, see Carmi ¶ 74, while the “other information” corresponds to the claimed timestamps, by virtue of including the date, time, and duration of the screens presented. Carmi ¶ 96.
identifies relevant templates in the navigated path, 
As already mentioned above, Carmi’s system accesses templates of the user interface being recorded by retrieving screenshots from the model, and does so responsive to a user hopping from node to node of a decision tree each time he or she fires an input event that causes the user interface to transition from one screen to another depending on the input event. See Carmi ¶¶ 89 and 91.
and recreates the dynamic elements and temporally overlay content of the dynamic elements on specified (X, Y) coordinates of the relevant templates identified in the navigated path to recreate a state or appearance of any of the user interfaces and interaction by the user with any of the user interfaces at a
“In order to reproduce the session based on the recording, the original screenshot may be obtained from model 330 and the difference may then be applied. For example, a screenshot of screen 110 may be obtained from model 330 and the user name in text input box 180 may be changed based on information in the recorded session.” Carmi ¶ 91.
With respect to the “specified (X, Y) coordinates of the captured static images,” Carmi likewise teaches that each screen in the model is associated with control information that describes, among other things, the “location or coordinates” of the elements (e.g., a button) with respect to the underlying panel in the viewport. Carmi ¶¶ 34, 49, and 51–53. Although Carmi does not literally use the word “(X, Y)” to describe the location coordinates, FIGS. 1 and 2 clearly illustrate that the screens of the applications Carmi models are two-dimensional, having both a width and a height.
With respect to using the timestamps as a way to replicate “any given instant of time in the past” (i.e., ensuring that the speed of the recorded session is faithful to the actual session), Carmi at least teaches that it records the “time required for a transition from a first to a second screen (e.g., as affected by available processing power),” Carmi ¶ 97, though Carmi does not explicitly say that it uses this amount of time to replay the recorded session at the same speed at which it was captured.
wherein the temporal relationship is determined based on the timestamp and the action type indicating a transition between a first one of the captured static images and a second one of the captured static images.
“[I]n order to record a session (e.g., as shown by session 355) that includes screens 110, 115 and 125 (according to transitions 150 and 170), session 355 may include references to information representing screens 110, 115 and 125 and flows 150 and 170 in model 330.” Carmi ¶ 88. 
Regarding the claimed action type, the model’s record of the transitions 150 and 170 includes transition information, see Carmi ¶ 30, which, among other things, describes the “event that caused the transition,” e.g., that there was “a click on button 181 (‘OK’) in screen 110 that may cause application to replace screen 110 with screen 115.” Carmi ¶ 36.
Regarding the claimed timestamp, recall that in addition to the transitions 150–170, the recorded session records the date, time, and duration of the screens presented. Carmi ¶ 96.
Nevertheless, and as mentioned above, Carmi does not explicitly say that it uses this amount of time to replay the recorded session at the same speed at which it was captured.
White, however, teaches:
A system to generate an audit trail based on operation of a target application, the system comprising: 
“FIG. 1 illustrates an exemplary networked operating environment in which embodiments of the present invention may be implemented.” White ¶ 24. Accordingly, reference will be made to FIG. 1. Reference may also be made to FIGS. 2–4 because they describe each of the components of FIG. 1 in greater detail, see White ¶¶ 17–19, and also to FIGS. 5 and 7, which illustrates a processes performed by the aforementioned system of components.
a computing device operable to execute the target application, 
“In an embodiment of the invention, the user requests the webpage 24 using a web browser application, executing on a user computer 10, such as web browser module 114 on computer 10.” White ¶ 58. In this rejection, it should be understood that the claimed target application corresponds to webpage 24 of White’s disclosure. 
the computing device including an input device and a display, 
“Computer 10 may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
wherein the target application generates audit data in response to user inputs received from the input device, 
“In the next processing operation 518 of FIG. 5, the web browser captures, processes and stores user interaction data during browsing of a webpage 24. Processing operation 518 may be implemented using web browser module 114 on user computer 10, which may execute instructions in tracking script 34 to capture, process and store various types of user interaction data, such as the exemplary types of user interaction data described above, generated while the user browses and interacts with webpage 24.” White ¶ 70.
the audit data including timestamps and action types associated with the user inputs received from the input device;
With respect to the action types, White teaches that the “[e]xemplary user interaction data which may be captured, processed and transmitted according to the instructions in tracking script 34 may include, but are not limited to: a user's movements and selections (such as mouse-clicks) of a pointing device such as a mouse or touchpad, scrolling, touch events (such as user touch points on the screen), orientation showing how the device is being held (e.g., using an accelerometer), pinch-to-zoom and other zooming features (capture viewport attributes, document size, changes to visible region), [and] entry of text in or selection of menus, buttons, checkboxes, password fields,” as a few examples. White ¶ 67.
With respect to the timestamps, White further teaches that the user interaction data contains sufficient information to calculate “user time spent on a form on webpage 24” and “the cumulative amount of time a user’s mouse spent on various parts of webpage 24.” White ¶ 97. “This may further include tracking which portions of the webpage were visible to a user at what times.” White ¶ 97.
a memory coupled to the computing device to store a plurality of templates 
For each webpage 24 measured by White’s system, tracking server 30 stores a “DOM” (document object model) of that webpage, allowing the tracking server 30 to recreate an interactive visualization of its respective webpage 24. See White ¶¶ 72, 91, and 133.
and the audit data generated by the target application; 
“Tracking storage repository 32 may also store one or more tracking records 36 including such interaction data, which may be received from or transmitted to one or more computers connected to tracking server 30 through network 50, such as a user computer 10 or an analysis computer 40, for example.” White ¶ 28.
and an auditing device coupled to the memory and the computing device, 
White explicitly discloses two devices, and either one is independently capable of anticipating this claim element. For the sake of completeness, both will be discussed.
The first auditing device is the tracking server 30 itself, which FIG. 1 shows coupled to both the user computer 10 and the tracking storage repository 32. As will be explained below, tracking server 30 is operable to generate a video file in the manner that the Applicant claims.
Alternatively, another auditing device is the analysis computer 40, which again, FIG. 1 illustrates as being coupled to both the user computer 10 and the tracking storage repository 32 (at least transitively via tracking server 30). Analysis computer 40 is also “operable to” generate a video file in the manner claimed because the analysis computer 40 directs the tracking server 30 to generate the video file in the manner that the Applicant claims (again, please read below for a complete mapping). That is, even if White discloses tracking server 30 does all of the work, White’s “operation” of analysis computer 40 does cause a video file to be generated in the manner claimed. See White ¶ 118.
the auditing device operable to: generate a video file of the operation of the target application based on one of a plurality of templates, 
“If tracking record 36 remains as a set of interaction data when the playback request is made, that data may be replayed and converted to a suitable multimedia file format at replay server 30, and then provided to analysis computer 40 after conversion.” White ¶ 120. Specifically, to convert the tracking record 36 into a video, the computer runs a “movie maker application” that is configured to “replay tracking record 36 in an embedded browser hosted by replay server 30 as described below in steps 712–722.” White ¶ 121.
an audit visualization framework that dissects each of the user interfaces into static and dynamic elements, 
White’s environment includes functionality that discerns static elements of webpage 24 from dynamic content. White ¶ 90.
wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the dynamic elements are variable elements in the user interface 
White defines dynamic elements as those which “may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have change.” White ¶ 90. White further discloses that its dynamic elements are to be contrasted with “static elements of webpage 24 such as static images.” White ¶ 90.
associated with the user inputs received from the input device, 
White’s dynamic elements are explicitly “associated with” user inputs received from the input device during the operation in paragraph 94, whereby White explicitly stores user interaction data together with the dynamic content of webpage 24 in the same tracking record 36. White ¶ 94.
and recreates the dynamic elements and temporally overlay content of the dynamic elements on . . . the relevant templates . . . to recreate a state or appearance of any of the user interfaces and interaction by the user with any of the user interfaces at any given instant of time in the past.
When it is time to replay the user interactions, the environment executes operation 720, which “may recreate an interaction visualization from the interaction data,” including “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132. 
Regarding the limitation describing the “dynamic elements,” recall that the “interaction data” used by the environment to recreate the visualization includes “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content.” White ¶ 90.
Regarding the timestamps limitation, White explicitly discloses “calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24,” White ¶ 97, as part of the user interaction data that White utilizes for “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Carmi’s session recording system with White’s technique of utilizing the timestamps of events recorded by the session to recreate a state or appearance of any of the user inter-faces and interaction by the user with any of the user interfaces at any given instant of time in the past. There would have been a reasonable expectation of success in the combination, and the skilled artisan would have been motivated to use White’s technique, because White explicitly tells the skilled artisan that “[i]t is [] desirable to provide systems and methods that provide remote tracking and replay of user interaction that allow more reliable tracking of complex dynamic web pages.” White ¶ 5. White’s remote tracking system is “more reliable” in the sense that its replay is more faithful to the timing of the original interaction. 
Additional evidence of a motivation and reason to combine the references is found in paragraph 3, where White explains the advantage of or need for knowing “which parts of a webpage a user interacts with the most easily, or how a user navigates from one element of a webpage to another, for example.” White ¶ 3. White’s technique of recording and replaying the amount of time it takes a user to interact with the user interface achieves this goal, by showing those reviewing the recording which parts of the webpage are easier for the user to navigate than others.
Claim 20
Carmi and White teach the system of claim 19
wherein the temporal relationships provide an arrangement of the captured static images based at least in part on an application flow.
“When a new version of [an] application that includes screen 125 is executed, a system may monitor the execution, and may relate the execution to model 330. For example, screenshots and transitions related to an execution of the new version may be captured as described herein and compared, or otherwise examined in relation to, model 330.” Carmi ¶ 66. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://​www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176